Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158664                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DAYSTAR SELLER FINANCING, LLC,                                                                      Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                Elizabeth T. Clement
           Appellee,                                                                                  Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158664
                                                                   COA: 339467
                                                                   Ottawa CC: 15-004120-CK
  PATRICK HUNDLEY,
           Defendant/Counterplaintiff/
           Third-Party Plaintiff-Appellant,
  and
  DAVID BYKER,
           Counterdefendant/Third-Party
           Defendant-Appellee,
  and
  JACO RENTALS, LLC, LOST BEACH
  PROPERTIES, LLC, and BYKER &
  ASSOCIATES, INC.,
             Third-Party Defendants-Appellees.
  ________________________________________/

        On order of the Court, the application for leave to appeal the September 27, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2019
           a0605
                                                                              Clerk